DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10935189. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following.
Instant Application
U.S. Patent No. 10935189
Claim 1 recites; 
A LED light bulb, comprising: 
multiple filaments, wherein each filament comprises a substrate, multiple LED chips, a phosphor film on two sides of the substrate, a top extended electrode, and a 
a base; at least one pillar, wherein the bottom of the pillar is connected to the base, multiple top extended electrodes of the multiple filaments hang on the top of the pillar; and 
a base, wherein the base contains the driver circuit, the base is used to connect to the power, wherein  
 recites; 
A LED light bulb, comprising: at least one filament module, wherein the filament module comprises more than two filaments, each filament comprises a substrate, multiple LED chips, a phosphor 
a base; at least one pillar, wherein the bottom of the pillar is connected to the base, multiple top extended electrodes of the filaments of the filament module hang on the top of the pillar; and 
a base, wherein the base contains the driver circuit, the base is used to connect to the power, wherein the top of the pillar includes an insulation part, the insulation part has a support structure used to support multiple filaments of the filament module.
Claim 2 recites; 
wherein multiple top extended electrodes of the multiple filaments connect to each other, then the combination of multiple top extended electrodes connects to the top of the pillar.
Claim 2 recites; 
wherein multiple top extended electrodes of the filaments of the filament module connect to each other, then the combination of multiple top extended electrodes connects to the top of the pillar. 
Claim 3 recites; 
wherein multiple top extended electrodes of the multiple filaments are integrally formed.  
Claim 3 recites; 
wherein multiple top extended electrodes of the filaments of the filament module are integrally formed. 
Claim 4 recites; 
wherein a connection of the top extended electrodes of the multiple filaments have 
 recites; 
wherein a connection of the top extended electrodes of multiple filaments have a 
Claim 5 recites; 
wherein the top extended electrodes of the multiple filaments have a ring, the ring is put into the top of the pillar.  
Claim 5 recites; 
wherein the top extended electrodes of multiple filaments have a ring, the ring is put into the top of the pillar. 
Claim 6 recites; 
wherein the number of the pillar is more than two, and the multiple filaments hang on the tops of the pillars.  
Claim 6 recites; 
wherein the number of the pillar is more than two, and multiple filaments hang on the tops of the pillars. 
Claim 7 recites; 
wherein the pillar is a thin piece of metal.  
Claim  7 recites; 
wherein the pillar is a thin piece of metal. 
Claim 8 recites; 
wherein an insulation part of the top of the pillar is made of glass.  
Claim 8 recites; 
wherein the insulation part is made of glass. 
Claim 9 recites; 
wherein the pillar in the area of insulation part is all made of glass.  
Claim 9 recites; 
wherein the pillar in the area of insulation part is all made of glass. 
Claim 10 recites; 
wherein an insulation part of the top of the pillar is made of plastic.  
Claim 10 recites; 
wherein the insulation part is made of plastic. 
Claim 11 recites; 

 recites; 

Claim 12 recites; 
wherein the support part of the pillar is an extended component set in an insulation part of the top of the pillar.   
Claim 12 recites; 
wherein the support part of the pillar is an extended component set in the insulation part. 
Claim 13 recites; 
wherein the extended component is a metal stick, the extended component includes an inner part and an extended part, the inner part of the extended component is set in the insulation part, the extended part of the extended component is stretched away from the insulation part, the top extended electrodes of the multiple filaments hang on the extended part of the extended component.   
Claim 13 recites; 
wherein the extended component is a metal stick, the extended component includes an inner part and an extended part, the inner part of the extended component is set in the insulation part, the extended part of the extended component is stretched away from the insulation part, the top extended electrodes of multiple filaments of the filament module hang on the extended part of the extended component. 
Claim 14 recites; 
further comprising a bottom electrical connection structure, the bottom electrical connection structure extends from the 
 recites; 
further comprising a bottom electrical connection structure, the bottom electrical connection structure extends from the 
Claim 15 recites; 
wherein the bottom electrical connection structure has an annular metallic strip, by cutting off the annular metallic strip, the multiple filaments are electrically connected in series or parallel.   
Claim 15 recites; 
wherein the bottom electrical connection structure has an annular metallic strip, by cutting off the annular metallic strip, multiple filaments are electrically connected in series or parallel. 
Claim 16 recites; 
wherein the bottom extended electrodes of the multiple filaments are fixed to the bottom electrical connection structure and thus to allow the angle between each filament and the pillar to be more than fifteen degrees.
Claim 16 recites; 
wherein the bottom extended electrodes of multiple filaments are fixed to the bottom electrical connection structure and thus to allow the angle between each filament and the pillar to be more than fifteen degrees.



	Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSE M DIAZ/Examiner, Art Unit 2879   
                                                                                                                                                                                                     /Mariceli Santiago/Primary Examiner, Art Unit 2879